Name: Regulation (EEC) No 619/71 of the Council of 22 March 1971 laying down general rules for granting aid for flax and hemp
 Type: Regulation
 Subject Matter: plant product;  agricultural policy
 Date Published: nan

 Avis juridique important|31971R0619Regulation (EEC) No 619/71 of the Council of 22 March 1971 laying down general rules for granting aid for flax and hemp Official Journal L 072 , 26/03/1971 P. 0002 - 0003 Finnish special edition: Chapter 3 Volume 3 P. 0166 Danish special edition: Series I Chapter 1971(I) P. 0152 Swedish special edition: Chapter 3 Volume 3 P. 0166 English special edition: Series I Chapter 1971(I) P. 0169 Greek special edition: Chapter 03 Volume 6 P. 0147 Spanish special edition: Chapter 03 Volume 4 P. 0153 Portuguese special edition Chapter 03 Volume 4 P. 0153 REGULATION (EEC) No 619/71 OF THE COUNCIL of 22 March 1971 laying down general rules for granting aid for flax and hemp THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 1308/70 1 of 29 June 1970 on the common organisation of the market in flax and hemp, and in particular Article 4 (4) thereof; Having regard to the proposal from the Commission; Whereas Article 4 of Regulation (EEC) No 1308/70 provides for a system of aid for flax and hemp produced in the Community, and whereas the general rules of application provided for in the same Article should be adopted; Whereas, for administrative reasons, the granting of aid should be limited in each Member State to products harvested on the territory of that State; Whereas, to ensure smooth operation of the system of aid, it should be provided that the aid be granted to the producer ; whereas, however, when flax is grown for fibre the initial purchaser may be associated with production ; whereas he should therefore be granted a part of the aid; Whereas, to ensure the smooth operation of the system of aid measures of supervision should be introduced to ensure that the aid is only granted for products qualifying for it; Whereas this supervision should be based on declarations of areas sown and harvested; Whereas, to ensure uniform application of aid, rules for calculating the amounts to be paid should be laid down; HAS ADOPTED THIS REGULATION: Article 1 As from the 1970/71 marketing year, the aid referred to in Article 4 of Regulation (EEC) No 1308/70 shall be granted, under the conditions specified in the following Articles, for flax and hemp produced in the Community. Article 2 1. Each Member State shall grant aid only for flax and hemp grown on its own territory. 2. That aid shall be panted, on application by the parties concerned to be made after the harvest under conditions ensuring equal treatment to recipients irrespective of the place of their establishment in the Community. Article 3 1. For flax grown mainly for seed and for hemp, aid shall only be granted to the grower. 2. For flax grown mainly for fibre, half of the aid shall be granted to the grower and the other half to the initial purchaser. Article 4 1. Member States shall ensure by administrative supervision that the product for which aid has been requested qualifies for that aid. 1OJ No L 146, 4.7.1970, p. 1. 2. For the purposes of that supervision, Member States shall require areas sown and harvested to be declared. Article 5 Member States shall verify the accuracy of the declarations of areas sown and harvested and applications for aid submitted by the producers by means of spot checks. Article 6 The amount of aid shall be calculated in relation to the area sown and harvested. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1971. For the Council The President M. COINTAT